--------------------------------------- internal_revenue_service number release date index number ------------------------------------------------- ------------------------ --------------------- ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-155282-05 date date -------- ---------- ------------- ----------------------- ------------------------- ------------------------ ------------------------ ------------------------ taxpayer taxpayer state a state b state c date date dear ------------- this letter responds to your request for a private_letter_ruling regarding the information reporting requirements for attorneys' fees paid in connection with the settlement of an opt-out class action lawsuit under sec_6041 of the internal_revenue_code specifically you requested a ruling that the attorneys' fees paid pursuant to the settlement agreement to class counsel are not subject_to information reporting to such class members and class representatives under sec_6041 facts taxpayer a state a corporation is the parent of an affiliated_group filing a consolidated federal_income_tax return taxpayer is in the business of providing telecommunications services on date a class action complaint was filed against taxpayer the national class action the state court certified the class class and appointed class counsel class plr-155282-05 counsel the national class action was later removed to federal court the complaint sought compensatory and punitive_damages as well as injunctive relief a number of separate statewide class actions containing similar claims and seeking similar relief were later transferred to federal court for consolidated and coordinated pretrial proceedings with the national class action taxpayer has settled and is continuing to attempt to settle these suits on a state-by-state basis this ruling_request involves an opt-out settlement agreement regarding a class action suit filed in state c the settlement agreement an opt-out settlement agreement is an agreement executed in connection with a class action suit in which potential class members have the right to exclude themselves from the settlement class if they so desire all potential members who do not opt-out are part of the settlement class in the present case the deadline to opt-out was date those who remained in the settlement class are entitled to receive cash benefits a claims office is responsible for receiving processing classifying and paying qualified claims claims are paid out of an account funded by taxpayer and referred to as the claimant account in addition taxpayer is required to pay all reasonable costs of administering the settlement agreement by making payments to an administrative account the claimant account and the administrative account together constitute a qualified_settlement_fund within the meaning of sec_468b under the terms of the settlement agreement the taxpayer is also required to pay attorneys’ fees to class counsel in an amount approved by the court but not to exceed percent of the total potential claimant benefits taxpayer intends to issue a form_1099 to class counsel reporting the attorneys fees paid to class counsel the claims office will also issue forms to class members who receive payments for their qualified claims in excess of dollar_figure in accordance with sec_1_468b-2 sec_1 a and a of the income_tax regulations this letter_ruling request concerns whether the taxpayer under sec_6041 must report on the forms sent to class members a pro-rata share of the attorneys' fees paid to class counsel under the settlement agreement law analysis sec_6041 provides in part that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary the word income as used in sec_6041 is not defined by statute or regulation however its appearance in the phrase fixed or determinable gains profits and income indicates plr-155282-05 that what is referred to is gross_income and not the gross amount_paid thus in the present case sec_6041 requires the taxpayer to report only those payments in excess of dollar_figure includible in the class members' gross_income under sec_61 sec_61 provides generally that except as otherwise provided by law gross_income includes all income from whatever source derived the concept of gross_income encompasses accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 when a payment is made to satisfy the obligation of a taxpayer to a third party the amount of the payment is generally includible in the taxpayer's gross_income 279_us_716 even though the taxpayer never actually receives such payment the taxpayer receives the benefit of the payment and the amount is therefore gross_income under the rationale of old colony trust a prevailing litigant must generally recognize gross_income when another party pays attorneys' fees for which the litigant is liable the rationale of old colony trust is not applicable however in certain opt-out class action lawsuits where although the class members may receive a benefit from the litigation no express contractual liability for a fee exists between the class members and litigating counsel in such cases where there is no contractual agreement and someone other than the class members is liable for payment of attorneys' fees incurred in connection with such litigation the attorneys’ fees are not includible in a class member's gross_income in revrul_80_364 1980_2_cb_294 situation a union filed claims on behalf of its members against a company due to a breach of a collective bargaining agreement subsequently the union and the company entered into a settlement agreement later approved by a federal district_court that provided that the company would pay the union 40x dollars in full settlement of all claims the union paid 6x dollars of the settlement for attorney's_fees and returned 34x dollars to the employees for back pay owed to them the ruling concluded that the portion of the settlement paid_by the union for attorney's_fees was a reimbursement for expenses_incurred by the union and was not includible in the gross_income of the union members but cf sinyard v commissioner t c memo aff’d 268_f3d_756 9th cir cert_denied sub nom 536_us_904 settlement of opt-in class action pursuant to age discrimination in employment act where class members had contingency fee agreements with counsel and fredrickson v commissioner t c memo aff’d in unpub opinion 9th cir settlement of mandatory title vii class action where class members personally signed settlement agreements providing for compensation of counsel in the instant case attorneys' fees will not be awarded or paid to class counsel pursuant to any specific fee or retainer arrangement between such counsel and the plr-155282-05 class members including the class representatives rather the attorneys' fees will be paid_by taxpayer to class counsel in an amount approved by the court under the settlement agreement because the litigation was certified a class-action lawsuit no separate agreements remained or became operative and no amounts of attorneys' fees will be paid pursuant to any separate contingency fee or retainer agreement with a class member or class representative thus the payment of attorney's_fees to class counsel by taxpayer is similar to situation in revrul_80_364 and not income to the class members or the class representatives as discussed above the term income under sec_6041 is interpreted to mean income includible in gross_income under sec_61 therefore because in the present case the amounts paid_by taxpayer to class counsel for attorneys' fees are not income to the class members or the class representatives the payments of attorney fees are not subject_to information reporting to any class member including any class representative under sec_6041 conclusions based on the facts and information submitted and the representations made we rule as follows the amounts paid_by taxpayer to class counsel for attorneys' fees are under sec_6041 not subject_to information reporting to the class members or the class representatives on form_1099 this letter_ruling is based on facts and representations provided by the taxpayer and its authorized representatives and is limited to the matters specifically addressed in the letter no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from such transactions which are not specifically addressed herein because it could help resolve federal tax issues a copy of this letter should be maintained with the taxpayer's permanent records pursuant to a power_of_attorney on file with this office copies of this letter_ruling are being sent to your authorized representative plr-155282-05 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in addition we have enclosed a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 sincerely michael j montemurro branch chief branch income_tax accounting
